DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The first inventor to file provisions of the Leahy-Smith America Invents Act (AIA ) apply to any application for patent, and to any patent issuing thereon, that contains or contained at any time—
(A) a claim to a claimed invention that has an effective filing date on or after March 16, 2013 wherein the effective filing date is: 
(i)  if subparagraph (ii) does not apply, the actual filing date of the patent or the application for the patent containing a claim to the invention; or 
(ii) the filing date of the earliest application for which the patent or application is entitled, as to such invention, to a right of priority under 35 U.S.C. 119, 365(a), or 365(b) or to the benefit of an earlier filing date under 35 U.S.C. 120, 121, or 365(c);  or
(B) a specific reference under 35 U.S.C. 120 , 121, or  365(c), to any patent or application that contains or contained at any time a claim as defined in paragraph (A), above.

Status of the Claims
Claim(s) 1-20 is/are pending.  

Response to Arguments
Applicant’s arguments, filed 1/11/2021, with respect to the claim objections have been fully considered and are persuasive.  The objections of claims 5, 10, 13, 15-16, and 20 has/have been withdrawn due to the Applicant’s amendments. 
Applicant’s arguments, filed 1/11/2021, with respect to 35 USC 112(b) rejections have been fully considered and are persuasive.  The 35 USC 112(b) rejections of claims 5-9, 12, 16, and 19 has/have been withdrawn due to the Applicant’s amendments.

Applicant's arguments filed 1/11/2021 have been fully considered but they are not persuasive.
Applicant argues that the prior art does not teach the first and second patterns on the exterior and inner surfaces as claimed. 
In [0050] Firstenberg teaches that the coating having the patterns at least partially covers the inner surface in addition to the outer surface shown and previously cited.  Therefore, Applicant’s arguments are not persuasive.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6-8, 13, 16, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out 
Claim 4 depends from itself.  Therefore, it is unclear what dependency was intended.  For purposes of examination the Examiner considers claim 4 to depend from independent claim 1. 
Claims 6 and 16 each recite “each of first texture, second texture, and third texture”, twice.  In each instance it is unclear if these instances are the same as those introduced earlier in the claims or different instances.  For purposes of examination the Examiner considers this language to be “each of the first texture, the second texture, and the third texture”. 
Claim 8 recites the limitation "each texture", “the first texture”, and “the second texture”.  There is insufficient antecedent basis for this limitation in the claim.  No textures were introduced with respect to the second hierarchal pattern.  For purposes of examination the Examiner considers this language to be “a first texture of the second hierarchal pattern” and “a second texture of the second hierarchal pattern”.  
Claims 13 and 20 each recite “the one or more hierarchal patterns”.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination the Examiner considers this language to be “the first and the second hierarchal patterns”, due to Applicant’s amended language. 
Claim(s) 7 are rejected as dependent from a rejected claim.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 and 13 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Firstenberg, et al (Firstenberg) (US 2014/0277395 A1).
Regarding Claim 1, Firstenberg teaches a stent device for placement in a body lumen (e.g. abstract, Figure 1) comprising:
a tubular member having an interior surface and an exterior surface (e.g. Figures 1-2, luminal and abluminal surfaces, respectively) wherein the exterior surface comprises a first hierarchal pattern (e.g. Figures 1-2, 9B), the interior surface comprises a second hierarchal pattern (e.g. [0050]), and the first hierarchal pattern is different from the second hierarchal pattern (as broadly claimed, there is no claim language specifying the type of difference; therefore, the location being different meets the claimed language);
the first hierarchal pattern comprising at least a first texture and at least a second texture (e.g. Figure 9B, main pillars #54 and pillars on the main pillars, #55b, respectively);
the at least first texture and the at least second texture configured to develop a Wenzel interface which is juxtaposed about a Cassie interface when in contact with a wet interface (the structure is the same as that claimed, therefore it must provide the same function). 
Claim 2, the second pattern is an anti-fouling pattern (e.g. [0065], reducing build-up of granulation tissue).
Regarding Claim 3, the first pattern is a cell migration promoting surface configured to selectively promote cell migration of one cell type and inhibit cell migration of a second cell type (as broadly claimed, there are cell sizes that migrate more easily on the surface dimensions taught in the prior art and other that do not, e.g. cell sizes where the depth between pillars would prevent continued movement). 
Regarding Claim 4, the first pattern has a first region that is a body adhesive region (e.g. Figure 1, outer surface, largest diameter portions on each end, [0016], the interlock indicates adhesion) and a second region that is a cell migration promoting surface (e.g. Figure 1, outer surface, intermediate portion between the largest diameter portions, [0065]) and the second pattern comprises a third region that is an anti-fouling surface (e.g. [0065], function description; [0050], [0012] radially inner surface).
Regarding Claim 13, the first and second patterns are disposed on < 1.5% by area of the exterior surface (e.g. Figure 1, the pattern covers the entire outer surface, 100%). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 5-9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Firstenberg, et al (Firstenberg) (US 2014/0277395 A1) as discussed supra, alone.
Regarding Claims 5-6, the first hierarchal pattern comprises a first texture, a second texture, and a third texture (e.g. annotated Figure 9B below), 

each dimension of the third texture is between 100 microns and 10000 microns (e.g. [0019], [0057]). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Firstenberg such that each dimension of the third texture between 100 microns and 10000 microns as it has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05).

The modified Firstenberg teaches:
each dimension of the first texture is between 1 micron and 100 microns (as shown in Figure 9B there are three pillars #58 extending axially relative to the main pillar of the third texture; therefore, when the dimension of the diameter of the third texture is 100 microns, the dimension of the first texture pillars must at most be 100/3 = 33.3 microns, which is within the claimed range), 
each dimension of the second texture between 25 microns and 150 microns (as shown in Figure 9B there are five pillars #58 extending radially outward and along a length of the main pillar, of the third texture; therefore, when the dimension of the height of the third texture is 100 microns, the dimension of the second texture pillars must at most be 100/5 = 20 microns, which is within the claimed range). 

    PNG
    media_image1.png
    336
    626
    media_image1.png
    Greyscale

Annotated Figure 9B, Firstenberg


Regarding Claim 7, the first pattern is configured to develop a tissue adhesive surface (e.g. [0016]), 
the pattern having 
a height:diameter ratio for each texture of 1:1 to 1:2.5 (e.g. [0057], 1:1), 
a pitch:diameter ratio for the first texture of 1:2.1 to 1:10 (e.g. [0057], where “s” in Figure 3 represents the pitch), and
a pitch:diameter ratio for the second texture of 1:2.1 to 1:10 (e.g. [0057], where “s” in Figure 3 represents the pitch).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Firstenberg such that a pitch:diameter ratio 
The Examiner notes Firstenberg’s range is entirely within that claimed.  

Regarding Claim 8, the second pattern is configured to develop an anti-fouling surface (e.g. [0065]), 
the pattern having 
a height:diameter ratio for each texture of 1:3 to 1:10 (e.g. [0057], 1:1.3), 
a pitch:diameter ratio for the first texture of 1:2.1 to 1:3 (.g. [0057], “s” discussed supra for claim 7), and
a pitch:diameter ratio for the second texture of 1:2.1 to 1:3 (.g. [0057], “s” discussed supra for claim 7).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Firstenberg such that a height:diameter ratio for each texture of 1:3 to 1:10 , a pitch:diameter ratio for the first texture of 1:2.1 to 1:3 and a pitch:diameter ratio for the second texture of 1:2.1 to 1:3 as it has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05).

Claim 9, the first pattern is configured to develop a cell migration promoting surface (e.g. [0065]), 
the pattern having 
a height:diameter ratio for each texture of 1:1 to 1:2.5 (e.g. [0057], 1:1), 
a pitch:diameter ratio for the first texture of 1:2.1 to 1:2.5 (e.g. [0057], “s” discussed supra for claim 7), and
a pitch:diameter ratio for the second texture of 1:2.1 to 1:2.5 (e.g. [0057], “s” discussed supra for claim 7).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Firstenberg such that a pitch:diameter ratio for the first texture of 1:2.1 to 1:2.5 and a pitch:diameter ratio for the second texture of 1:2.1 to 1:2.5 as it has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05).
The Examiner notes Firstenberg’s range is entirely within that claimed.  




Claim(s) 5-6, 10-12, and 14-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Firstenberg, et al (Firstenberg) (US 2014/0277395 A1) as discussed supra and further in view of Hulseman, et al (Hulseman) (US 2017/0014111 A1).
Claim 14, Hulseman teaches a stent device for placement in a body lumen (discussed supra for claim 1) comprising:
a tubular member having an interior surface and an exterior surface (discussed supra for claim 1), wherein the exterior surface comprises a first hierarchal pattern, the interior surface comprises a second hierarchal pattern, the first hierarchal pattern is different from the second hierarchal pattern (discussed supra for claim 1); and 
the first hierarchal pattern comprises the second texture and the third texture, (discussed as follows), the second texture comprising a large pillar (e.g. Figure 9B, attached to base #52), and the third texture comprising a small pillar (e.g. Figure 9B, #s 55b).

Firstenberg discloses the invention substantially as claimed but fails to teach the first texture comprising a sinusoidal pattern. 
Hulseman teaches a base surface having a sinusoidal pattern supporting pillars having pillars applied to medical devices (e.g. Figures 2-3; abstract; [0075]).  
Firstenberg and Hulseman are concerned with the same field of endeavor, namely hierarchal surface textures for medical devices. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Firstenberg such that the base is a sinusoidal shape with pillars as taught by Hulseman in order to improve rounded microstructure effects (e.g. Hulseman, [0098]), to facilitated pressure distribution across the substrate (e.g. Hulseman, [0102]).  The “rounded peaks define areas of increased 

The combination of Firstenberg and Hulseman teaches:
the first hierarchal pattern comprising a first texture, a second texture, and a third texture (discussed supra, the third texture is the sinusoidal base of Hulseman and the first and second structures are the pillars of Firstenberg, which are the same shape as those of Hulseman’s cited embodiment (e.g. Hulseman, [0090])), and
wherein the third texture is disposed about the second texture and the second texture is disposed about the first texture (the third texture is most radially outward, the second texture is radially inward of the third texture and radially outward of the first texture, the first texture is immediately radially inward of the second texture; the textures are about each other in the radial direction).

Regarding Claims 15-16, the first, second, and third textures each having first and second dimensions (e.g. Hulseman Figures 2-3 and Firstenberg Figure 9b, height and width (claim 16 limitations)), 
each dimension of the first texture between 100 microns and 10,000 microns (e.g. Hulseman, [0051]-[0052]), 

each dimension of the third texture between 1 micron and 100 microns (e.g. Hulseman, [0022]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Firstenberg and Hulseman such that each dimension of the first texture between 100 microns and 10,000 microns, each dimension of the second texture between 25 microns and 150 microns, and each dimension of the third texture between 1 micron and 100 microns as taught by Hulseman as it has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05).

Regarding Claim 17, the second and third textures have a fluted pillar (e.g. Hulseman, [0095]).
Regarding Claim 18, the fluted pillar has a lateral surface that comprises at least one flute (e.g. Hulseman, Figure 5, [0095]) extending between 0.1 and 0.2 microns from the lateral surface (e.g. Hulseman, [0095]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Firstenberg and Hulseman such that the flutes extend between 0.1 and 0.2 microns from the lateral surface as it has been held that in the case where the claimed ranges "overlap or lie 

Regarding Claim 19, the lateral surface comprises a plurality of flutes (e.g. Hulseman, Figure 5), each flute spaced between 1.0 microns and 5.0 microns apart when measured at the lateral surface (e.g. Hulseman, [0095], > 1 micron).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Firstenberg and Hulseman such that each flute spaced between 1.0 microns and 5.0 microns apart when measured at the lateral surface of the flute as it has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05).

Regarding Claim 20, the first pattern is configured to develop at least a tissue adhesive surface (discussed supra for claim 14), and further configured to create one of a cell migration promotion surface or an anti-fouling surface, or both (e.g. Hulseman, [0097]).

Regarding Claim 5, the hierarchal pattern comprises a first texture, a second texture, and a third texture (discussed supra for claim 14; the first texture here is the third texture in claim 14, the third texture here is the first texture in claim 14, and the second texture here is the second texture in claim 14), 
each texture having first and second dimensions (discussed supra for claim 14), 

each dimension of the second texture between 25 microns and 150 microns (discussed supra for claim 15), and 
each dimension of the third texture between 100 microns and 10000 microns (discussed supra for claim 15). 
The Examiner notes here the limitations of claims 14-15’s combination are found in claims 1 (taught solely by Firstenberg) and 5 (the same combination made for claim 14 is considered made for claim 5).  

Regarding Claim 6, the first dimension corresponds to height and the second dimension corresponds to width (discussed supra for claim 16). 
Regarding Claim 10, at least one of the first and second textures has a fluted pillar (discussed supra for claim 17).
Regarding Claim 11, the fluted pillar has a lateral surface that comprises at least one flute extending between 0.1 and 0.2 microns from the lateral surface (discussed supra for claim 18). 
Regarding Claim 12, the lateral surface comprises a plurality of flutes, each flute spaced between 1.0 microns and 5.0 microns apart when measured at the lateral surface of the flute (discussed supra for claim 19). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE ANN LOPEZ whose telephone number is (571)270-7044.  The examiner can normally be reached on 8:30 AM - 5:30 PM, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards, can be reached at 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/Leslie Lopez/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        4/9/2021